ORDER

PER CURIAM.
Defendant, Manu Patel, appeals from convictions on three counts of assault in the first degree, Section 565.050 RSMo 1994, and three counts of armed criminal action, Section 571.015 RSMo 1994. For the assaults, defendant was sentenced to consecutive terms of twenty, five and seven years, for a total of thirty-two years. For armed criminal action, defendant was sentenced to terms of five, three, and five years to be served concurrently with the thirty-two years for the assaults.
We have reviewed the briefs and the record on appeal and find that no jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. However, the parties have been furnished with a brief memorandum for their information only, setting forth the reasons for this order.
We affirm the judgments of the trial court in accordance with Rule 30.25(b).